BLUE, Acting Chief Judge.
The State appeals an order granting the suppression of certain statements made by Pedro Martinez-Yanez. The order was based on the then controlling cases of Fason v. State, 674 So.2d 916 (Fla. 2d DCA 1996), and State v. Guthrie, 666 So.2d 562 (Fla. 2d DCA 1995). Subsequently, the Florida Supreme Court ruled to the contrary and disapproved Fason and Guthrie. See Sapp v. State, 690 So.2d 581 (Fla.1997) (holding that an accused may not effectively invoke the right to counsel under the Fifth Amendment of the United States Constitution or article I, section 9, of the Florida Constitution until custodial interrogation has begun or is imminent); State v. Guthrie, 692 So.2d 888 (Fla.1997); Cullen v. State, 699 So.2d 1009 (Fla.1997).
Accordingly, we reverse the trial court’s ruling as to the statement made by Martinez-Yanez on April 4, 1995. The State presents no argument regarding the suppression of Martinez-Yanez’s statement made on March 21, 1995. Therefore, as to the March 21, 1995, statement, we affirm the trial court’s ruling.
Affirmed in part, reversed in part, and remanded for further proceedings.
FULMER, J., and MALONEY, DENNIS P., Associate Judge, concur.